DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tension member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 5 is objected to because of the following informalities: at line 1, “of the anchor device” should apparently be deleted as it is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by St. Goar et al. (U.S. Patent No. 7,753,923).  Regarding claim 2, St. Goar et al. (hereinafter St. Goar) discloses an anchor device for treating a heart within a patient 220; an anchor 228 that is attached to a proximal end of the tension member 220 (Fig. 50); and a needle 222 that is attached to a distal end of the tension member 220 (Fig. 50), the needle 222 have a tissue penetrating tip that is configured for penetrating through external walls of the heart (Fig. 50 and col. 32, lines 20-28); wherein the tension member 220 couples the needle 222 and the anchor 228 (Fig. 50), the tension member 220 being configured to be tensioned after the needle 222 penetrates through the external walls of the heart so as to advance the anchor 228 into engagement with one of the external walls of the heart (Fig. 52 and col. 32, lines 39-55).  Regarding claim 3, the needle 222 has a curved or arcuate configuration and wherein the needle is made of a more rigid material (shape memory alloy) than the tension member 220 (malleable wire that can be twisted together or tied off) (col. 32, lines 23-24 and 52-55).  Regarding claim 4, the needle 222 is removable from the tension member 220 (col. 32, lines 39-47 and Fig. 529).  Regarding claim 5, the anchor 228 of the anchor device is axially affixed and pivotably coupled to the tension member (Fig. 50 and col. 32, lines 45-55; anchor 228 is pivotably coupled to the tension member 220 as the tension member is composed of a malleable wire which can be twisted and tied, thus it can pivot relative to the anchor). Regarding claim 6, the anchor 260 of Fig. 57 includes two or more arms (each side of the indentation of anchor 260 constituting an “arm”) (col. 33, lines 34-44). 

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claims 11-21 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 11-21, the prior art of record does not teach or fairly suggest a method for applying an anchor to a heart comprising: penetrating external walls of the heart via a needle of an anchor device, the anchor device comprising: a tension member; an anchor attached to a proximal end of the tension member; and the needle attached to a distal end of the tension member; pulling the needle through the external walls of the heart so as to advance the anchor, via the tension member, toward the heart; and engaging one of the external walls of the heart with the anchor.  Specifically, the prior art of record does not teach penetrating external walls of the heart via a needle of an anchor device, wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791